Fellows, J.
(dissenting). It is not and cannot be claimed that, independent of the statute in question, joint tenancy in personal property, with the rights of survivorship', obtains in this State. It is undoubtedly true, as stated by some of the New York courts, and as claimed by appellee, that in many instances deposits in the joint names of husband and wife are made by the husband in such a manner as that money may be drawn by either. Eliminating from consideration the statute, the money in such cases is the property of the husband, the wife having no beneficial interest therein, but upon the theory of agency has authority to withdraw the same. This agency, as in other cases, terminates with his death, and the money then goes to his estate. It is undoubtedly true that prior to the passage of the act of 1909 thousands of dollars of deposits had been made in this manner under the then state of the law. The question here is: *254Was it the legislative intent to change the title to these thousands of dollars of deposits so held, and if such was the legislative intent could it be made effective under an act, the title to which reads:
“An act in relation to the payment of deposits of money in banks and trust companies by minors, trust deposits, and deposits, in the names of more than one person.”
The first section of this act deals with deposits of minors and the payment of the same; the second section deals with trust deposits and their payment; the third section is set out in the opinion of Mr. Justice Brooke, and deals with joint deposits. The concluding portion of section 3 is, to say the least, peculiar if the act has already absolutely fixed the title of such deposits. It is as follows:
“* * * And the receipt or acquittance of the same to whom such payment is made shall be a valid and sufficient release and discharge to said bank for all payments made on account of such deposits prior to the receipt by said bank of notice in writing not to pay such deposit in accordance with the terms thereof.”
Before this provision- the section in -terms makes such deposits “the property of such persons, as joint tenants.”
Outside of the provisions of section 3 here involved, the act shows a legislative intent to protect banks and trust companies in the payment of deposits of the character enumerated and is consistent with its title. Section 21, art. 5, of the Constitution provides in part:
“No law shall embrace more than one object, which shall be expressed in its title.”
The purpose of this constitutional provision is well known to the profession. It is that not only members of the legislature, but the public generally, shall have *255notice by the title of the act the purpose of the legislation, the subject involved. It was said by Mr. Justice Morse, speaking for the court in Brooks v. Hydorn, 76 Mich. 273 (42 N. W. 1122) :
“This purpose of the constitutional direction, which has been disregarded in this act, is that the intent of the bill — its object — shall be clearly shown by its title, for the benefit, not only of the members of the legislature who are to vote upon it, but also for the benefit of the people of the State outside of the legislature, who are interested and have a right to be, in all legislation, whether the same be general or special.”
See, also, Blades v. Water Com’rs of Detroit, 122 Mich. 366 (81 N. W. 271); Grosvenor v. Duffy, 121 Mich. 220 (80 N. W. 19); McDonald v. Township of Springwells, 152 Mich. 28 (115 N. W. 1066) ; Village of Fairview v. City of Detroit, 150 Mich. 1 (113 N. W. 368) ; Vernor v. Secretary of State, 179 Mich. 157 (146 N. W. 338, Am. & Eng. Ann. Cas. 1915D, 128); Shepherd v. Judge of Recorder’s Court, 175 Mich. 193 (141 N. W. 556).
Is the title to this act notice to the legislators, and the public generally, who are interested in the subjects of -legislation, that the long-established rule that joint tenancy in personal property in this State did not exist, was to be changed in part? Was this notice that the character of the title to thousands of dollars in property was to be changed by legislative mandate? I think not. Clearly one subject was expressed in the title, viz., the payment of deposits in banks and trust companies, not the character of the title, of such deposits. To make so radical a change in the law of the State, to my mind, requires some notice by the title that the subject of such change is being considered by the legislature. In so far as this act protects banks and trust companies in their payment of deposits of the character enumerated, I think the act is valid. *256In so far as it fixes the character and title of such deposits, I think it offends the constitutional provision above quoted.
Nor do I think the facts in the instant case bring it within the case of Negaunee National Bank v. Le Beau, 195 Mich. 502 (161 N. W. 974). Here the evidence, at most, only shows an intent to make a gift; there the evidence not only showed an intent, but its execution, so that a gift inter vivos was consummated.
For these reasons I dissent from the opinion of Mr. Justice Brooke. I think the case should be reversed.
Moore, J., concurred with Fellows, J. Ostrander, J., did not sit.